Exhibit 10.18

UNCONDITIONAL GUARANTY

OF PAYMENT AND PERFORMANCE

THIS UNCONDITIONAL GUARANTY OF PAYMENT AND PERFORMANCE (this “Guaranty”) is made
as of August 18, 2006, by SUPERTEL HOSPITALITY, INC., a Virginia corporation
(“Guarantor”), for the benefit of GENERAL ELECTRIC CAPITAL CORPORATION, a
Delaware corporation (“Lender”).

1. For valuable consideration, the receipt of which is hereby acknowledged,
Guarantor, unconditionally, absolutely and irrevocably guarantees and promises
to pay to Lender, or order, any and all amounts, including, without limitation,
principal and interest, taxes, insurance premiums, impounds, reimbursements,
late charges, default interest, damages, indemnity obligations and all other
amounts, costs, fees, expenses and charges of any kind or type whatsoever, which
may or at any time be due to Lender pursuant to the following agreements
(collectively, the “Documents”):

A. Loan Agreement (the “Loan Agreement”), dated as of the date hereof, between
Lender and Supertel Limited Partnership, a Virginia limited partnership
(“Borrower”), pertaining to that certain loan (the “Loan”) secured by Borrower’s
interest in certain land and improvements as described therein (the “Premises”).

B. Promissory Note, dated as of the date hereof, executed by Borrower and
payable to Lender in the amount of $17,850,000.00, evidencing the Loan (the
“Term Note”);

C. Promissory Note, dated as of the date hereof, executed by Borrower and
payable to Lender in the amount of $6,417,500.00, evidencing the Bridge Loan
(the “Bridge Note”, collectively with the Term Note, the “Note”);

D. One Mortgage, Assignment of Rents and Leases, Security Agreement and Fixture
Filing and five Deeds to Secure Debt, Assignment of Rents and Leases, Security
Agreement and Fixture Filing (collectively, the “Mortgage”), dated as of the
date hereof, executed by Borrower for the benefit of Lender, providing a lien
upon and security interest in the Premises as security for the Note;

E. Environmental Indemnity Agreement, dated as of the date hereof, executed by
Borrower for the benefit of Lender;

F. Any other document, agreement, instrument or certificate contemplated by any
of the foregoing agreements, or any other documents, agreements, instruments or
certificates now or hereafter entered into between Lender and Borrower with
respect to the Loan; and

G. Any amendment of the foregoing documents, agreements, instruments or
certificates now or hereafter entered into between Lender and Borrower.

2. The Guarantor also unconditionally guarantees the truthfulness and accuracy
of all representations, warranties and certifications of Borrower, the
satisfaction of all conditions by Borrower and the full and timely performance
of all obligations to be performed by Borrower, under or pursuant to the
Documents (the matters which are guaranteed pursuant to Sections 1 and 2 are
hereinafter collectively referred to as the “Obligations”). This Guaranty shall
terminate and be of no further force and effect (the “Termination”), upon
Guarantors’ request, if at any time following the payment in full of the Bridge
Note; provided, however, the Termination shall be



--------------------------------------------------------------------------------

conditioned upon no Event of Default (as defined in the Loan Agreement) having
occurred, nor any event having occurred which with the delivery of notice or the
passage of time, would result in an Event of Default. The obligations of the
Guarantor under this Guaranty are primary, joint and several and independent of
the obligations of any and every other Guarantor or of Borrower, and a separate
action or actions may be brought and executed against any one or more of the
Guarantors, whether or not such action is brought against Borrower or any other
Guarantor and whether or not Borrower or any other Guarantor be joined in such
action or actions.

3. This is an absolute and unconditional guaranty of payment and performance and
not of collection and the Guarantor unconditionally (a) waives any requirement
that Lender first make demand upon, or seek to enforce or exhaust remedies
against, Borrower or any other person or entity or any of the collateral or
property of Borrower or such other person or entity before demanding payment
from, or seeking to enforce this Guaranty against, such Guarantor; (b) waives
and agrees not to assert any and all rights, benefits and defenses which might
otherwise be available under the provisions of Ariz. Rev. Stat. §§ 12-1641 and
§§ 12-1642 et seq., 44-141, 44-142 or 47-3605, Arizona Rules of Civil Procedure
Rule 17(f), or any other Arizona statutes or rules (including any statutes or
rules amending, supplementing or supplanting same) which might operate, contrary
to Guarantor’s agreements in this Guaranty, to limit Guarantor’s liability
under, or the enforcement of, this Guaranty; (c) waives the benefits of any
statutory provision limiting the right of Lender to recover a deficiency
judgment, or to otherwise proceed, against any person or entity obligated for
the payment of the Obligations, after any foreclosure or trustee’s sale of any
collateral securing payment of the Obligations, including without limitation,
the benefits, if any, of Ariz. Rev. Stat. §§ 33-814; (d) covenants that this
Guaranty will not be discharged, unless otherwise provided herein, until all of
the Obligations are fully satisfied; and (e) agrees that this Guaranty shall
remain in full effect without regard to, and shall not be affected or impaired
by, any invalidity, irregularity or unenforceability in whole or in part of any
of the Documents, or any limitation of the liability of Borrower or Guarantor
thereunder, or any limitation on the method or terms of payment thereunder which
may now or hereafter be caused or imposed in any manner whatsoever.

4. This Guaranty is a continuing guaranty, and the obligations, undertakings and
conditions to be performed or observed by the Guarantor under this Guaranty
shall not be affected or impaired by reason of the happening from time to time
of the following with respect to the Documents, all without notice to, or the
further consent of, the Guarantor: (a) the waiver by Lender of the observance or
performance by Borrower or Guarantor of any of the obligations, undertakings,
conditions or other provisions contained in any of the Documents, except to the
extent of such waiver; (b) the extension, in whole or in part, of the time for
payment of any amount owing or payable under the Documents; (c) the modification
or amendment (whether material or otherwise) of any of the obligations of
Borrower under, or any other provisions of, any of the Documents, except to the
extent of such modification or amendment; (d) the taking or the omission of any
of the actions referred to in any of the Documents (including, without
limitation, the giving of any consent referred to therein); (e) any failure,
omission, delay or lack on the part of Lender to enforce, assert or exercise any
provision of the Documents, including any right, power or remedy conferred on
Lender in any of the Documents or any action on the part of Lender granting
indulgence or extension in any form; (f) the assignment to or assumption by any
third party of any or all of the rights or obligations of Borrower under all or
any of the Documents; (g) the release or discharge of Borrower from the
performance or observance of any obligation, undertaking or condition to be
performed by Borrower under any of the Documents by operation of law, including
any rejection or disaffirmance of any of the Documents in any bankruptcy or
similar proceedings; (h) the receipt and acceptance by Lender or any other
person or entity of notes, checks or other instruments for the payment of money
and extensions and renewals thereof; (i) any action, inaction or election of
remedies by Lender which results in any



--------------------------------------------------------------------------------

impairment or destruction of any subrogation, indemnity, reimbursement or
contribution rights of Guarantor, or any rights of Guarantor to proceed against
any other person or entity for reimbursement; (j) any setoff, defense,
counterclaim, abatement, recoupment, reduction, change in law or any other event
or circumstance which might otherwise constitute a legal or equitable discharge
or defense of a guarantor, indemnitor or surety under the laws of the State of
Arizona, the state in which the Premises is located or any other jurisdiction;
and (k) the termination or renewal of any of the Obligations or any other
provision thereof.

5. The Guarantor represents and warrants to Lender that: (a) neither the
execution nor delivery of this Guaranty nor fulfillment of nor compliance with
the terms and provisions hereof will conflict with, or result in a breach of the
terms or conditions of, or constitute a default under, any agreement or
instrument to which Guarantor is now a party or by which Guarantor may be bound,
or result in the creation of any lien, charge or encumbrance upon any property
or assets of Guarantor, which conflict, breach, default, lien, charge or
encumbrance would result in a material adverse change in the financial condition
of Guarantor; (b) no further consents, approvals or authorizations are required
for the execution and delivery of this Guaranty by Guarantor or for Guarantor’s
compliance with the terms and provisions of this Guaranty; (c) this Guaranty is
the legal, valid and binding agreement of Guarantor and is enforceable against
Guarantor in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, liquidation, reorganization and
other laws affecting the rights of creditors generally and subject to general
principles of equity; (d) Guarantor has the full power, authority, capacity and
legal right to execute and deliver this Guaranty, and, to the extent Guarantor
is a corporation, partnership, limited liability company or other form of
entity, the parties executing this Guaranty on behalf of Guarantor are fully
authorized and directed to execute the same to bind Guarantor; (e) Guarantor is
not a “foreign individual,” “foreign corporation,” “foreign partnership,”
“foreign limited liability company,” “foreign trust,” or “foreign estate,” as
those terms are defined in the U.S. Internal Revenue Code and the regulations
promulgated thereunder; Guarantor’s Social Security Number or Federal Tax
Identification Number is accurately set forth herein next to the signature of
Guarantor; (f) Guarantor has delivered to Lender either audited financial
statements or, if Guarantor does not have audited financial statements,
certified financial statements; such financial statements and other information
relating to Guarantor heretofore delivered to Lender are true, correct and
complete in all material respects as of the date of this Guaranty; Guarantor
understands that Lender is relying upon such information, and Guarantor
represents that such reliance is reasonable; and the financial statements of
Guarantor delivered by Borrower to Lender pursuant to the Loan Agreement have
been prepared in accordance with generally accepted accounting principles
(except as otherwise noted) consistently applied and accurately reflect, as of
the date thereof, the financial condition of Guarantor; (f) during the term of
this Guaranty, Guarantor will not transfer or dispose of any material part of
its assets except in the ordinary course of business for full and fair
consideration and reasonably equivalent value; furthermore, Guarantor will
furnish Lender annually, within ninety (90) days after the close of each
calendar year, a financial statement consisting of a balance sheet and such
other financial information as Lender may reasonably request; and (g) the
Documents are conclusively presumed to have been signed in reliance on this
Guaranty and the assumption by the Guarantor of its obligations under this
Guaranty results in direct financial benefit to Guarantor.

6. This Guaranty shall commence upon execution and delivery of any of the
Documents and shall continue in full force and effect until the earlier of
Termination and when all of the Obligations are duly, finally and permanently
paid, performed and discharged and are not subject to any right of reborrowing
or extension by Borrower, and Lender gives Guarantor written notice of the full
and final satisfaction of the Obligations. The Obligations shall not be
considered fully paid, performed and discharged unless and until all payments by
Borrower to



--------------------------------------------------------------------------------

Lender are no longer subject to any right on the part of any person whomsoever,
including but not limited to Borrower, Borrower as a debtor-in-possession or any
trustee in bankruptcy, to disgorge such payments or seek to recoup the amount of
such payments or any part thereof. This Guaranty shall remain in full force and
effect and continue to be effective in the event that (i) any petition is filed
by or against Borrower or Guarantor for liquidation or reorganization,
including, without limitation, under Title 11 of the United States Code, 11
U.S.C. Sec. 101 et seq. (the “Code”), (ii) Borrower or Guarantor becomes
insolvent or makes an assignment for the benefit of creditors or (iii) a
receiver or trustee is appointed for all or any significant part of Borrower’s
or Guarantor’s assets. This Guaranty shall continue to be effective or be
reinstated, as applicable, if at any time payment and performance of the
Obligations, or any part thereof, is, pursuant to applicable law, rescinded or
reduced in amount, or must otherwise be restored or returned by Lender, whether
as a “voidable preference”, “fraudulent conveyance” or otherwise, all as though
such payment or performance had not been made. In the event that any payment of
the Obligations, or any part thereof, is rescinded, reduced, restored or
returned, the Obligations shall be reinstated and deemed reduced only by such
amount paid to Lender and not so rescinded, reduced, restored or returned.

7. Guarantor shall neither have any right of subrogation, indemnity or
reimbursement nor hold any other claim against Borrower, and does hereby release
Borrower from any and all claims by such Guarantor now or hereafter arising
against Borrower. Furthermore, the Guarantor hereby unconditionally and
irrevocably waives (a) any right to participate in any security now or hereafter
held by Lender or in any claim or remedy of Lender or any other person against
Borrower with respect to the Obligations, (b) any statute of limitations
affecting Guarantor’s liability hereunder, (c) all principles and provisions of
law which conflict with the terms of this Guaranty and (d) diligence,
presentment, protest, demand for performance, notice of nonperformance, notice
of intent to accelerate, notice of acceleration, notice of protest, notice of
dishonor, notice of execution of any Documents, notice of extension, renewal,
alteration or amendment, notice of acceptance of this Guaranty, notice of
defaults under any of the Documents and all other notices whatsoever.

8. Notwithstanding the preceding Section 7, in the event that Guarantor shall
have any claims against Borrower, any indebtedness of Borrower now or hereafter
held by any or all Guarantor is hereby subordinated to the indebtedness of
Borrower to Lender. Any such indebtedness of Borrower to Guarantor, if Lender so
requests, shall be collected, enforced and received by Guarantor as trustee for
Lender and be paid over to Lender on account of the Obligations, but without
reducing or affecting in any manner the liability of Guarantor under the other
provisions of this Guaranty.

9. It is not necessary for Lender to inquire into the powers of Borrower or its
officers, directors, partners or agents acting or purporting to act on its
behalf, and Guarantor shall be liable for the Obligations in accordance with
their terms notwithstanding any lack of authorization or defect in execution or
delivery by Borrower.

10. In addition to the amounts guaranteed under this Guaranty, Guarantor agrees
to pay (i) all of Lender’s reasonable attorneys’ fees and other costs and
expenses which may be incurred by Lender in the enforcement of this Guaranty and
(ii) interest (including postpetition interest to the extent a petition is filed
by or against Borrower under the Code) at the Default Rate (as defined in the
Note) on any Obligations not paid when due. Guarantor hereby agrees to indemnify
and hold harmless Lender for, from and against any loss, cause of action, claim,
cost, expense or fee, including but not limited to reasonable attorney’s fees
and court costs, suffered or occasioned by (1) the failure of Borrower to
satisfy its obligations under the Documents, or (2) any disclosures of
information, financial or otherwise, (x) made by Lender or



--------------------------------------------------------------------------------

Lender’s employees, officers, agents and designees to any third party as
contemplated by the Loan Agreement, or (y) obtained from any credit reporting
agency with respect to Guarantor, Borrower, any other guarantor of the Loan, any
Affiliate (as defined in the Loan Agreement) of Borrower, any of the other
Borrower Parties (as defined in the Loan Agreement) or any operator or lessee of
the Premises. The agreement to indemnify Lender contained in this paragraph
shall be enforceable notwithstanding the invalidity or unenforceability of the
Documents or any of them or the invalidity or unenforceability of any other
paragraph contained in this Guaranty. All moneys available to Lender for
application in payment or reduction of the liabilities of Borrower under the
Documents may be applied by Lender to the payment or reduction of such
liabilities of Borrower, in such manner, in such amounts and at such time or
times as Lender may elect.

11. All notices, demands, requests, consents, approvals or other instruments
required or permitted to be given pursuant to this Guaranty shall be in writing
and given by (i) hand delivery, (ii) facsimile, (iii) express overnight delivery
service or (iv) certified or registered mail, return receipt requested, and
shall be deemed to have been delivered upon (a) receipt, if hand delivered,
(b) transmission, if delivered by facsimile, (c) the next Business Day (as
defined in the Loan Agreement), if delivered by express overnight delivery
service, or (d) the third Business Day following the day of deposit of such
notice with the United States Postal Service, if sent by certified or registered
mail, return receipt requested. Notices shall be provided to the Guarantor at
the address (or facsimile number, as applicable) specified on the signature page
of this Guaranty and to Lender at the following address (or facsimile number, as
applicable): 8377 East Hartford Drive, Suite 200, Scottsdale, AZ 85255,
Attention: Collateral Management, Telephone: (480) 585-4500, Facsimile:
(480) 585-2225, or to such other address or such other person as either
Guarantor or Lender may from time to time hereafter specify to the other party
in a notice delivered in the manner provided above.

12. This Guaranty is delivered in the State of Arizona, and it is the intent of
Guarantor and Lender that this Guaranty shall be deemed to be a contract made
under and governed by the internal laws of the State of Arizona, without regard
to its principles of conflicts of law. For purposes of any action or proceeding
involving this Guaranty, Guarantor submits to the jurisdiction of all federal
and state courts located in the State of Arizona and consent that they may be
served with any process or paper by registered mail or by personal service
within or without the State of Arizona in accordance with applicable law.
Furthermore, Guarantor waives and agrees not to assert in any such action, suit
or proceeding that they are not personally subject to the jurisdiction of such
courts, that the action, suit or proceeding is brought in an inconvenient forum
or that venue of the action, suit or proceeding is improper. Nothing contained
in this section shall limit or restrict the right of Lender to commence any
proceeding in the federal or state courts located in the state in which the
Premises is located or where Guarantor resides and maintains its chief executive
office, as applicable, to the extent Lender deems such proceeding necessary or
advisable to exercise remedies available under the Documents.

13. (a) The Guarantor intends that the business relationship created between
Borrower and Lender by the Loan Agreement, the Note, the Mortgage and the other
Documents is solely that of creditor and Borrower and has been entered into by
such parties in reliance upon the economic and legal bargains contained in the
Documents. Furthermore, Guarantor shall support the intent of Guarantor,
Borrower and Lender that the Loan, the Note and the Mortgage do not create a
joint venture, partnership, trust, trust agreement or the like, if, and to the
extent that, any challenge occurs, and Guarantor shall not assert that the Loan,
the Note or the Mortgage creates a joint venture, partnership, trust, trust
agreement or the like. Guarantor acknowledges that Lender did not prepare or
assist in the preparation of any of the projected financial figures used by
Borrower in analyzing the economic viability and feasibility of the



--------------------------------------------------------------------------------

transactions contemplated by the Loan Agreement. Furthermore, Guarantor
acknowledges that Borrower has not relied upon, nor may it hereafter rely upon,
the analysis undertaken by Lender in determining the amount of the Loan and that
such analysis will not be made available to Borrower.

(b) Guarantor shall provide to Lender and its representatives any and all
information they may reasonably request from time to time regarding any
depository, loan or other credit account of Guarantor and the affairs and
financial condition of Guarantor. Guarantor also authorizes Lender and its
representatives to obtain business credit reports and asset reports with respect
to Guarantor and to answer questions about its credit experience with Guarantor.
All of the information which Lender or its representatives obtain from time to
time in accordance with the foregoing authorization, together with any and all
other information which Lender or its representatives now possess or in the
future may acquire with respect to Guarantor is referred to collectively as the
“Guarantor Information.” Guarantor authorizes Lender to disclose the Guarantor
Information to Lender’s Affiliates (as defined in the Loan Agreement) and
professional advisors and consultants; and to any proposed transferee,
purchaser, assignee, servicer, participant, investor, or ratings agency, with
respect to any proposed Lender Transfer (as hereinafter defined). Guarantor will
indemnify, defend, and hold Lender and each of the other Indemnified Parties (as
defined in the Loan Agreement) harmless for, from and against, any and all
Losses (as hereinafter defined), other than Excluded Losses (as hereinafter
defined), incurred by Lender in connection with any such disclosures. For the
purposes of this section, the following terms shall be defined as indicated:

“Excluded Losses” means Losses suffered by an Indemnified Party to the extent
directly arising out of the gross negligence or willful misconduct of such
Indemnified Party; provided, however, that the term “gross negligence” shall not
include gross negligence imputed as a matter of law to any of the Indemnified
Parties solely by reason of Lender’s interest in the Collateral or Lender’s
failure to act in respect of matters which are or were the obligation of
Borrower.

“Lender Transfer” means all assignments, sales, or transfers in whole or in part
of Lender’s interests in the Note, the Loan, or any of its rights under any of
the Loan Documents, including servicing rights, whether as part of a
securitization transaction or by participation, assignment, sale or other
transfer.

“Losses” means all claims, suits, liabilities (including strict liabilities),
actions, proceedings, obligations, debts, damages, losses, costs, expenses,
diminutions in value, fines, penalties, charges, fees, judgments, awards,
amounts paid in settlement, and damages of whatever kind or nature (including
reasonable attorneys’ fees, court costs and other costs of defense).

14. All of Lender’s rights and remedies under the Documents and this Guaranty
are intended to be distinct, separate and cumulative and no such right and
remedy is intended to be in exclusion of or a waiver of any of the others. If
under applicable law, Lender proceeds to realize benefits under any Document
granting Lender a lien upon any collateral pledged under such Document, either
by judicial foreclosure or by non-judicial sale or enforcement, Lender may, at
its sole option, determine which of such remedies or rights it may pursue
without affecting any of such rights and remedies under this Guaranty. If, in
the exercise of any of its rights and remedies, Lender shall forfeit any of its
rights or remedies, including its right to enter a deficiency judgment against
Borrower or any pledgor, whether because of any applicable laws pertaining to
“election of remedies” or the like, Guarantor hereby consents to such action by
Lender and waive any claim upon such action, even if such action by Lender shall
result in a full



--------------------------------------------------------------------------------

or partial loss of any rights of subrogation which Guarantor might otherwise
have had but for such action by Lender. Any election of remedies which results
in the denial or impairment of the right of Lender to seek a deficiency judgment
against Borrower or any pledgor shall not impair the Guarantor’s obligation to
pay the full amount of the Obligations. In the event Lender shall bid at any
foreclosure or trustee’s sale or at any private or public sale permitted by law
or under the Document, Lender may bid all or less than the amount of the
Obligations and the amount of such bid need not be paid by Lender but shall be
credited against the Obligations. The amount of the successful bid at any such
sale shall be conclusively deemed to be the fair market value of the collateral
and the difference between such bid amount and the remaining balance of the
Obligations shall be conclusively deemed to be the amount of the Obligations
guaranteed under this Guaranty, notwithstanding that any present or future law
or court decision or ruling may have the effect of reducing the amount of any
deficiency claim to which Lender might otherwise be entitled but for such
bidding at any such sale.

15. This Guaranty is solely for the benefit of Lender, its successors and
assigns and is not intended to nor shall it be deemed to be for the benefit of
any third party, including, without limitation, Borrower. This Guaranty and all
obligations of Guarantor hereunder shall be binding upon the successors and
assigns of the Guarantor (including a debtor-in-possession on behalf of such
Guarantor) and shall, together with the rights and remedies of Lender,
hereunder, inure to the benefit of Lender, all future holders of any instrument
evidencing any of the Obligations and its successors and assigns. No sales,
participations, assignments, transfers or other dispositions of any agreement
governing or instrument evidencing the Obligations or any portion thereof or
interest therein shall in any manner affect the rights of Lender or its
successors and assigns hereunder. Guarantor may not assign, sell, hypothecate or
otherwise transfer any interest in or obligations under this Guaranty.

16. If any provision of this Guaranty is unenforceable, the enforceability of
the other provisions shall not be affected and they shall remain in full force
and effect. The Guarantor agrees to take such action and to sign such other
documents as may be appropriate to carry out the intent of this Guaranty. This
Guaranty may be executed in one or more counterparts, each of which shall be
deemed an original.

17. LENDER, BY ACCEPTING THIS GUARANTY, AND THE GUARANTOR HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT THEY MAY HAVE TO A TRIAL BY JURY
WITH RESPECT TO ANY AND ALL ISSUES PRESENTED IN ANY ACTION, PROCEEDING, CLAIM OR
COUNTERCLAIM BROUGHT BY LENDER OR THE GUARANTOR AGAINST THE OTHER OR THEIR
SUCCESSORS WITH RESPECT TO ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS
GUARANTY, THE RELATIONSHIP OF LENDER, BORROWER OR THE GUARANTOR, BORROWER’S USE
OR OCCUPANCY OF THE PREMISES, OR ANY CLAIM FOR INJURY OR DAMAGE, OR ANY
EMERGENCY OR STATUTORY REMEDY. THIS WAIVER BY LENDER AND THE GUARANTOR OF ANY
RIGHT THEY MAY HAVE TO A TRIAL BY JURY HAS BEEN NEGOTIATED AND IS A MATERIAL
INDUCEMENT FOR LENDER ACCEPTING THIS GUARANTY. FURTHERMORE, THE GUARANTOR AND
LENDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT THEY MAY
HAVE TO SEEK PUNITIVE, CONSEQUENTIAL, SPECIAL AND INDIRECT DAMAGES FROM THE
OTHER AND ANY OF THE OTHER’S AFFILIATES, OFFICERS, DIRECTORS OR EMPLOYEES OR ANY
OF THEIR SUCCESSORS WITH RESPECT TO ANY AND ALL ISSUES PRESENTED IN ANY ACTION,
PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY THE GUARANTOR AGAINST THE OTHER OR
ANY OF THEIR AFFILIATES, OFFICERS, DIRECTORS OR EMPLOYEES OR ANY OF THEIR
SUCCESSORS WITH RESPECT TO ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS
GUARANTY OR ANY



--------------------------------------------------------------------------------

DOCUMENTS CONTEMPLATED HEREIN OR RELATED HERETO. THE WAIVER BY THE LENDER AND
GUARANTOR OF ANY RIGHT THEY MAY HAVE TO SEEK PUNITIVE, CONSEQUENTIAL, SPECIAL
AND INDIRECT DAMAGES HAS BEEN NEGOTIATED AND IS AN ESSENTIAL ASPECT OF THEIR
BARGAIN.

18. Guarantor shall be liable under this Guaranty for the maximum amount of such
liability that can be incurred hereby without rendering this Guaranty, as it
relates to the Guarantor, voidable under applicable laws relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount. Guarantor
agrees that the Obligations may at any time and from time to time exceed the
amount of the liability of Guarantor hereunder without impairing this Guaranty
or affecting the rights and remedies of Lender hereunder.

IN WITNESS WHEREOF, the undersigned Guarantor has executed this Guaranty
effective as of the date set forth in the introductory paragraph of this
Guaranty.

 

GUARANTOR:

SUPERTEL HOSPITALITY, INC.,

a Virginia corporation

By  

/s/     Donavon A. Heimes        

Donavon A. Heimes, Chief Financial Officer, Treasurer and Corporate Secretary

Send Notices to Attn: Donavon A. Heimes

309 North 5th Street, PO Box 1448

Norfolk, Nebraska 68701

Facsimile: (402) 371-4229

 